Citation Nr: 0638519	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  02-09 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, currently diagnosed as schizoaffective 
disorder.

2.  Entitlement to service connection for chronic fatigue 
syndrome, due to an undiagnosed illness as a result of 
service in the Southwest Asia theater during the Persian Gulf 
War.

3.  Entitlement to service connection for a disability 
manifested abnormal liver enzymes and hyperlipidemia, due to 
an undiagnosed illness as a result of service in the 
Southwest Asia theater during the Persian Gulf War.

4.  Entitlement to service connection for a skin disorder, 
due to an undiagnosed illness as a result of service in the 
Southwest Asia theater during the Persian Gulf War.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to May 
1991, including a period from September 1990 to March 1991 in 
the Persian Gulf.

This claim is on appeal from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board in May 2005 for further 
development and is now ready for disposition.


FINDINGS OF FACT

1.  The evidence established a medical nexus between military 
service and the veteran's psychiatric complaints, currently 
diagnosed as schizoaffective disorder.

2.  The veteran does not meet the diagnostic criteria for 
chronic fatigue syndrome.

3.  Abnormal liver enzymes and/or hyperlipidemia, without 
manifestations of an underlying disability, are not 
disabilities for which compensation is payable.

4.  The evidence does not relate a presumed diagnosis of 
tinea corporis with an undiagnosed illness as a result of 
service in the Southwest Asia theater during the Persian Gulf 
War, or otherwise associate it with military service. 


CONCLUSIONS OF LAW

1.  A schizoaffective disorder, depressive type, was incurred 
as a result of active service.  38 U.S.C.A. §§ 1110, 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.303 (2006).

2.  The diagnostic criteria for chronic fatigue syndrome have 
not been shown.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2006).

3.  A disability manifested by an abnormal liver enzymes 
and/or hyperlipidemia is not shown to be incurred during the 
veteran's active duty service, nor does it meet the criteria 
of an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).

4.  A skin disorder, diagnosed as presumed tinea corporis, is 
not shown to be incurred during the veteran's active duty 
service, nor is it shown to be due to undiagnosed illness as 
a result of service in the Southwest Asia theater during the 
Persian Gulf War.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant regulations, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2006).  However, continuity of symptoms is 
required where a condition in service is noted but is not, in 
fact, chronic or where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2006).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the law and regulations regarding service-
connection discussed above, with the enactment of the Persian 
Gulf War Veterans' Benefits Act, title I of Public Law No. 
103-446 (Nov. 2, 1994), a new section 1117 was added to title 
38, United States Code.  That statute, codified at 38 
U.S.C.A. § 1117, authorizes VA to compensate any Persian Gulf 
War veteran suffering from a chronic disability resulting 
from an undiagnosed illness or combination of undiagnosed 
illnesses which became manifest either during active duty in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more prior to 
December 31, 2006, following service in the Southwest Asia 
theater of operations during the Persian Gulf War.

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA), Pub. Law 107-103, 115 Stat. 976 (December 27, 2001).  
Section 202(a) of the Act amended 38 U.S.C.A. § 1117 to 
expand the definition of "qualifying chronic disability" 
(for service connection) to include not only a disability 
resulting from an undiagnosed illness as stated in prior law, 
but also any diagnosed illness that the Secretary determines 
in regulations warrants a presumption of service-connection 
under 38 U.S.C.A. 1117(d).  Section 202(a) also expanded 
compensation availability for Persian Gulf veterans to 
include "medically unexplained chronic multisymptom 
illness," such as fibromyalgia, chronic fatigue syndrome, 
and irritable bowel syndrome, that is defined by a cluster of 
signs or symptoms.

Subsequently, 38 C.F.R. § 3.317 was amended to incorporate 
these changes, and that amendment was made retroactively 
effective March 1, 2002.  See 68 Fed. Reg. 34539-543 (June 
10, 2003).  New 38 C.F.R. § 3.317(a)(2)(ii) was added 
defining the term "medically unexplained chronic 
multisymptom illness" to mean "a diagnosed illness without 
conclusive pathophysiology or etiology, that is characterized 
by overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities."  It was further stated that "Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically 
unexplained."  

As yet, VA has not identified any illness other than the 
three identified in § 202(a) as a "medically unexplained 
chronic multisymptom illness;" therefore, new 38 C.F.R. § 
3.317(a)(2)(i)(B)(1) through (3) only lists chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome as 
currently meeting this definition.  See 68 Fed. Reg. 34539-
543 (June 10, 2003).  

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia Theater of operations during the Persian Gulf War.  38 
C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).

A "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or any 
combination of any of the following):  an undiagnosed 
illness; a medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms; and any diagnosed illness that the 
Secretary determines.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1)(i).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to, 
fatigue, unexplained rashes or other dermatological signs or 
symptoms, headaches, muscle pain, joint pain, neurological 
signs and symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

There must be objective indications of chronic disability, 
and this includes "signs" in the medical sense of objective 
evidence perceptible to an examining physician and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2), now redesignated 38 
C.F.R. § 3.317(a)(3).  A disability is considered chronic if 
it has existed for six months or more, even if exhibiting 
intermittent episodes of improvement and worsening throughout 
that six-month period.  38 C.F.R. § 3.317(a)(4).

Compensation shall not be paid under this section if:  (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The Secretary of Veterans Affairs, under the relevant 
statutory authorities, has determined that there is no basis 
for establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines.  See 66 Fed. Reg. 35,702-10 (July 6, 2001), and 66 
Fed. Reg. 58,784-85 (Nov. 23, 2001).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir.1994).  

I.  Entitlement to Service Connection for an Acquired 
Psychiatric Disorder, Currently Diagnosed as Schizoaffective 
Disorder

In September 2003 and October 2002 personal hearings, the 
veteran testified that he had heard voices since 1992 or 1993 
and that the condition had gotten worse.  He related that he 
now heard voices every day, and started with treatment in 
January 2002.  He was told that he was psychotic and had 
schizophrenia.  

Service medical records reflect no complaints of, treatment 
for, or a diagnosis of a psychiatric disorder during military 
service.  A May 1991 separation examination made no notation 
with respect to the veteran's psychiatric evaluation.  
However, he self-reported that he had experienced "nervous 
trouble."  He also related that he had had nightmares and 
trouble sleeping since his deployment.  

In November 2000, the veteran filed a claim for, among other 
things, loss of sleep, memory loss, and an inability to 
concentrate due to service in the Persian Gulf.  In a 
February 2001 VA general medical examination, he denied 
having any problems or complaints psychologically from 
service in the Persian Gulf.  He described his worse memories 
as watching B52s bombing known targets, but denied avoidance 
behavior.  He related that his personal relationships had not 
suffered, and he had not found it hard to relax or be 
hypervigilant since military discharge.  The clinical 
assessments did not include a psychiatric diagnosis.  

However, in April 2001 the veteran underwent a series of 
psychological tests.  The final diagnoses included 
schizoaffective disorder, depressive type, and schizoid 
personality disorder.  The global assessment of functioning 
(GAF) was reported as 65.  Outpatient treatment records 
reflect on-going treatment for psychiatric symptomatology, 
including psychosis, not otherwise specified, rule/out 
schizophrenia, and schizoid personality disorder.

In a June 2005 VA examination, undertaken to address the 
issue of service connection, the veteran reported that he 
began hearing voices within one or two years after leaving 
the military but that it did not interfere with his ability 
to work.  The voices returned after September 11, 2001, and 
he was started on medication.  After a mental status 
examination, the diagnoses including schizoaffective 
disorder, depressive type, with secondary personality 
disorder not otherwise specified with schizoid and dependent 
traits.  

With respect to specific questions, the examiner remarked 
that the veteran's other psychiatric diagnoses were related 
to his current diagnosis.  The examiner indicated that it was 
not possible to separate the veteran's symptoms because the 
diagnoses were interactive and could not be separated.  With 
respect to causation, the examiner concluded:

[the veteran] has always been a loner but 
started hearing voices threatening 
disaster more likely than not within one 
year of leaving the military after 
service in Desert Storm.  The voices 
became worse following the 9/11 attack 
after which he was diagnosed with simple 
schizophrenia, started on antipsychotic 
medication and thereafter has not been 
able to work.  It is as likely as not 
that the veteran's military service in 
the Gulf War undermined his pre-existing 
low level of self confidence and social 
competence which led to the previously 
undiagnosed schizoaffective disorder.

A reasonable reading of the VA examiner's opinion is that the 
veteran's current psychiatric symptomatology is related to 
military service.  In assigning probative value to this 
report, the Board notes that the examiner had the claims file 
for review, specifically discussed the findings in the claims 
file, obtained a reported history from the veteran, and 
conducted a complete mental status examination. 

Although the evidence does not show a psychiatric disorder 
for several years after military discharge, the examiner 
clearly reviewed the claims file prior to rendering his 
medical opinion.  There is no indication that the VA examiner 
was not fully aware of the veteran's past medical history or 
that he misstated any relevant fact.  Based on the evidence 
outlined above and, as no contrary evidence is of record, the 
Board finds that service connection is warranted for an 
acquired psychiatric disorder, diagnosed as schizoaffective 
disorder, depressive type. 

II.  Entitlement to Service Connection for Chronic Fatigue 
Syndrome, Due to an Undiagnosed Illness as a Result of 
Service in the Southwest Asia Theater During the Persian Gulf 
War

In September 2003 and October 2002 personal hearings, the 
veteran indicated that he starting having problems with 
fatigue in 1993 or 1994, slept 10 to 12 hours per day, and 
felt lethargic.  He denied seeking medical attention for his 
symptoms until 2000, when it was listed as a condition of 
Gulf War service, and he denied any current treatment or 
diagnosis of chronic fatigue syndrome.

Service medical records are negative for complaints of, 
treatment for, or a diagnosis of chronic fatigue syndrome or 
any symptoms reasonably attributable thereto.  

In a February 2001 VA examination, the veteran reported a 
past medical history of possible chronic fatigue syndrome 
since 1994, with increasingly worse symptoms over time.  He 
related that he slept 12-14 hours per day, and had trouble 
with cold intolerance.  He denied a history of chronic low 
grade fever, nonexudative pharyngitis, no recurrent palpable 
cervical or axillary or inguinal nodes, nor an acute onset.  
He complained of migratory joint pain, generalized muscle 
weakness and fatigue, and some sleep disturbance, but 
reported that those symptoms had started within the last two 
years.  After a physical examination, the final diagnosis was 
possible chronic fatigue syndrome since 1994.

In a June 2005 VA examination, undertaken specifically to 
address the issue of chronic fatigue syndrome, the veteran 
related that he developed increasing problems which requiring 
more sleep in 1994, and required 12 hours of sleep per night.  
He did not describe any specific physical limitations due to 
fatigue that stopped him for working.  He denied daytime 
hypersomnolence and related that he slept from 9 or 10pm 
until 9 or 10am.  He denied low grade fever, nonexudative 
pharyngitis, palpable or tender cervical or axillary lymph 
notes, generalized muscle aches or weakness, daytime fatigue, 
headaches, migratory joint pain, and would keep up with 
household and yard work.  

The examiner reviewed the medical records and noted that the 
veteran had never met the diagnostic criteria for chronic 
fatigue syndrome and had never been formally diagnosed with 
chronic fatigue syndrome.  After a physical examination, the 
examiner concluded that "the veteran does not meet the 
diagnostic criteria for chronic fatigue syndrome."  

While service connection may be warranted for "medically 
unexplained chronic multisymptom illness," such as chronic 
fatigue syndrome, the veteran has not been diagnosed with 
chronic fatigue syndrome, and the Board is satisfied that it 
does not exist, since the VA examiner in June 2005 examined 
the veteran and indicated that chronic fatigue syndrome was 
not found.  Moreover, there is no competent evidence that the 
veteran has met the criteria for chronic fatigue syndrome.  
Accordingly, service connection is not warranted for chronic 
fatigue syndrome due to service in the Persian Gulf.

With respect to a claim for direct service connection, the 
Board notes that service connection may only be granted for a 
current disability; when a claimed condition is not shown, 
there may be no grant of service connection.  See 38 U.S.C.A. 
§ 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992) (Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
case, the criteria for chronic fatigue syndrome have never 
been found.  Given that the veteran has never been diagnosed 
with chronic fatigue syndrome, service connection on a direct 
basis must be denied. 

III.  Entitlement to Service Connection for a Disability 
Manifested by Abnormal Liver Enzymes and Hyperlipidemia, Due 
to an Undiagnosed Illness as a Result of Service in the 
Southwest Asia Theater During the Persian Gulf War

At his personal hearings, the veteran testified that he was 
first aware of abnormal laboratory tests in 2000 and was told 
that he had nonalcoholic steroidal hepatitis or cirrhosis but 
that the liver biopsy had not confirmed either diagnoses.  He 
had a second liver biopsy pending.  He thought that the 
doctors had associated the abnormal blood work and potential 
cirrhosis with Gulf War Syndrome.  He further noted that 
elevated triglycerides were first noted in February 2001 but 
acknowledged that no one had told him that it could be 
related to service in the Persian Gulf.  

As noted above, a "qualifying chronic disability" for 
purposes of Persian Gulf War syndrome means a chronic 
disability resulting from an undiagnosed illness, to include 
fatigue, skin, headaches, muscle and joint pain, neurological 
complaints, neuropsychological complaints, respiratory 
complaints, sleep problems, gastrointestinal complaints, 
cardiovascular complaints, abnormal weight loss, or menstrual 
disorders.  

Although a VA examiner concluded that "it is at least as 
likely as not that the abnormal liver enzymes and 
hyperlipidemia are due to an undiagnosed illness," there s 
an absence of competent evidence that such findings result in 
either disability or disability to a degree of 10 percent.  

As noted, a claim based on direct service connection, service 
connection may only be granted for current disability; when a 
disability is not shown, there may be no grant of service 
connection.  Regardless of whether the veteran had abnormal 
liver enzymes or hyperlipidemia in service or whether he has 
it now, service connection is granted only for disability.  
See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2006); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In essence, abnormal liver enzymes and hyperlipidemia as 
laboratory findings only are not productive of disability.  
The veteran has undergone an extensive work-up of his 
abnormal laboratory results but no definitive diagnosis has 
been offered.  Furthermore, as noted by the Court, "this 
definition comports with the everyday understanding of 
disability, which is defined as an 'inability to pursue an 
occupation because of physical or mental impairment'."  
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  

In this case, there are abnormal findings, but no 
professional has suggested the presence of a disability as 
defined in Hunt.  Absent a showing of disability, the claim 
for abnormal liver enzymes and hyperlipidemia must be denied.  

IV.  Entitlement to Service Connection for a Skin Disorder, 
Due to an Undiagnosed Illness as a Result of Service in the 
Southwest Asia Theater During the Persian Gulf War

At his personal hearings, the veteran testified that he 
developed skin problems around his belt line in late 1993 or 
early 1994 that was identified as a fungal rash and he used 
over-the-counter medication for treatment.  He stated that it 
occurred in the groin area but he never sought medical care.  
He acknowledged that it was diagnosed as jock itch or tinea 
cruris and that the antifungal cream resolved the problem.

Service medical records are negative for a skin disorder of 
any kind.  In a May 1991 Report of Medical History, the 
veteran self-reported that he had no skin diseases.  The 
service separation examination made no notation with respect 
to an evaluation of the veteran's skin.

In a February 2001 VA general medical examination, the 
veteran complained of a chronic rash in the inguinal folds or 
in the gluteal cleft since 1994 or 1995.  A physical 
examination revealed a slight faint hyperemic rash across the 
neck, scrotal fold, and anal cleft consistent with probable 
tinea.  Similarly, in a June 2005 VA skin examination, the 
veteran related that he developed a pruritic rash to the 
inguinal folds and gluteal cleft in approximately 1994.  He 
was treated with an antifungal cream and the rash had not 
returned.  The physical examination showed no rash but the 
examiner concluded that it was likely tinea corporis.  The 
examiner stressed that it would not be considered an 
undiagnosed illness since it was diagnosed.  

Based on the evidence above, the Board finds that the 
symptomatology for which the veteran has complained has not 
resulted in a disability which can be said to be 
"undiagnosed."  To the contrary, medical records reflect a 
diagnosis of "tinea" on one occasion and "likely tinea 
corporis" on another occasion.  The provisions of 38 C.F.R. 
§ 3.317 only apply to undiagnosed illnesses; therefore, 
service connection for a skin disorder, diagnosed as probable 
tinea corporis, due to an undiagnosed illness is precluded 
under this regulation.  Since there is, of record, medical 
evidence attributing the veteran's skin disorder to a 
clinically-diagnosed disorder, the requirements for 
entitlement to service connection under 38 C.F.R. § 3.317 
must be denied.

To the extent the veteran claims a skin disorder on a direct 
basis, the Board finds that the claim must also be denied.  
First, the veteran has not provided any credible evidence 
that would link his skin disorder with active duty service.  
Specifically, there was no indication of a skin disorder in 
service or for several years thereafter.  By his own 
statements, the rash did not appear until 1994, at the 
earliest, approximately three years after military discharge.  
Further, no physician has attributed the veteran's skin 
disorder to military service.  

The veteran has only offered his lay opinion concerning its 
development.  While the veteran is competent to describe a 
body rash, he is not qualified to establish a medical 
diagnosis or relate the symptoms to military service.  
Therefore, the claim is denied on a direct basis.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in December 2000, January 2001, and November 2002.  

With respect to the claim for a schizoaffective disorder, 
inasmuch as the Board is allowing the claim on appeal, the 
veteran will not be prejudiced by the Board's decision even 
if the notice and duty to assist provisions contained in the 
law have not been completely satisfied.  With respect to the 
remaining claims, the veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claims.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102.  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  Further, the veteran requested and 
was provided with two personal hearings at the RO.

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in February 2001 and 
June 2005.  The available medical evidence is sufficient for 
adequate determinations.  

In addition to the veteran receiving notification of what 
type of information and evidence he needed to substantiate 
his claims for service connection, he was provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date by correspondence dated 
in August 2006.  However, any questions as to the appropriate 
disability rating or effective date to be assigned are moot 
as the claims have been denied.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.  


ORDER

The claim for entitlement to service connection for a 
schizoaffective disorder is granted.

The claim for entitlement to service connection for chronic 
fatigue syndrome is denied.

The claim for entitlement to service connection for abnormal 
liver enzymes and hyperlipidemia is denied.

The claim for entitlement to service connection for a skin 
disorder is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


